Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the application filed on 08/01/2019, in which claims 1-19 are presented for the examination.

Allowable Subject Matter
Claims 15, 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on 09/09/2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS statement is being considered by the examiner.

Drawings
The drawings filed on 08/01/2019 are accepted by the examiner. 




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-11, 14, 16, 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Estakhri (US 6,950,918).

As per claim 1, Estakhri discloses a system, comprising: 
a non-volatile one-time programmable (OTP) memory device (Fig. 7, OTP 506-508); 
wherein during a programming operation of the non-volatile OTP memory device: in response to the system beginning a field update, the system detects for a prior programming attempt of the non-volatile OTP memory device (Fig. 6, Col. 5, lines 
in response to the system detecting the prior programming attempt, the system determines and identifies corrupted OTP content at an address and selectively stores correction information in the non-volatile OTP memory device and resumes programming the field update (Col. 5, lines 53-63, “a defective sector/block can point to a spare location where it is replaced by the spare location. This requires that the defective sector/block have enough usable bytes where the location of the redirected sector can be saved.”, wherein identifying defective sector as claimed, storing the pointer to new/spare location is considered as correct information); and 
wherein the correction information includes the address of the corrupted OTP content and correct data from the field update (Col. 5, lines 53-63, “a defective sector/block can point to a spare location where it is replaced by the spare location. This requires that the defective sector/block have enough usable bytes where the location of the redirected sector can be saved.”, wherein storing the pointer to new/spare location for correct data is considered as correct information, “Upon power restoration, the system needs to recognize the occurrence of a power failure so that a file that includes corrupted data will be identified as an invalid file and following files will be stored at a valid location not adversely affected by power failures.”); and 
wherein during a read operation that specifies the corrupted OTP content address previously stored in the non-volatile OTP memory device: the system uses the correction information to return to the read operation the correct data rather than the corrupted OTP content from the non-volatile OTP memory device (Fig. 4, Col. 5, lines 38-52, “ When defect handling is performed, the controller or host map the defective locations into another location that is free of defects. The start and end-of-file are identified in a one-time-programmable media since data is in contiguous format, such as block 0, 1, 2, 3, 4, . . . and saved accordingly. The start and end-of-file are saved and the defective block is skipped by using a simple identifier to identify the defective block, such as a flag or a predetermined value or an address. “, wherein the during read operation that reads defective sector, can be skipped using identifier and pointed to read from correct data stored in new/spare location).  

As per claim 2, Estakhri discloses the system of Claim 1, further comprising: 
one or more hardware registers, wherein the one or more hardware registers are loaded during initialization of the system from the OTP memory device with the stored correction information; and (Fig. 3, Col. 4, lines 42-62, buffers 60 and 66 are interpreted as hardware registers of the system);
addressing logic that detects a valid match of the corrupted OTP content address specified by the read operation with the correction information address loaded into the one or more hardware registers and responsively returns the correct data to the read operation rather than the corrupted OTP content from the non-volatile OTP memory device (Fig. 3, Col. 4, lines 63-67, Col. 5, lines 1-15, “the comparator compares a sector to be modified or accessed by the host with those sectors to which information has been previously written. This is performed by a comparison operation by the comparator 64 between the contents of the buffer 60 and the contents of the buffer 66. In fact, this comparison operation is performed on a bit-by-bit, byte-by-byte or word-by-word basis and only those bits, bytes or words, which need to be modified due to the soon-to-be stored information, are modified. This is referred to as partial programming since only a bit, byte or word is modified rather than an entire sector.”).  

As per claim 3, Estakhri discloses the system of Claim 1, further comprising: wherein the non-volatile OTP memory device includes:  Atty Docket: P3584US0012 
an error correction code (ECC) bank that holds a corresponding ECC signature for each word written to the non-volatile OTP memory device (Col. 5, lines 64-67, Col. 6, lines 1-5, “In order to recognize that a particular sector is corrupt, the system verifies the error correction code (ECC) associated with the particular sector”); and 
ECC hardware that generates an ECC signature of a word read from the non-volatile OTP memory device and indicates a mismatch between the generated ECC signature and the corresponding ECC signature held in the ECC bank (Col. 6, lines 7-32); and 
wherein in response to determining and identifying the corrupted OTP content, the system further writes a value to the word of the non-volatile OTP memory device at the address of the corrupted OTP content to cause the generated ECC signature to mismatch the corresponding ECC signature held in the ECC bank (Col. 3, 18-37, in response to determining and identifying the corrupted OTP content, the link value is stored in non-volatile OTP memory pointing to the next location within the cluster). 

As per claim 4, Estakhri discloses the system of Claim 3, further comprising: 
a controller (Fig. 3, controller 54) programmed to: 
execute an instruction that requests the read operation that specifies the corrupted OTP content address (Col. 4, lines 63-67, Col. 5, lines 1-15, wherein the host sends read command for information stored in storage device); 
in response to the ECC hardware indicating the mismatch, detect a valid match between the address specified by the read operation and the address included in the correction information stored in the non-volatile OTP memory device  (Col. 6, lines 7-32); and 
return to the instruction the correct data included in the correction information stored in the non-volatile OTP memory device (Col. 5, lines 53-63, “a defective sector/block can point to a spare location where it is replaced by the spare location. This requires that the defective sector/block have enough usable bytes where the location of the redirected sector can be saved.”, wherein identifying defective sector as claimed, storing the pointer to new/spare location is considered as correct information).

As per claim 5, Estakhri discloses the system of Claim 1, wherein the system detects for a prior programming attempt by comparing content in the non-volatile OTP memory device with corresponding content of the field update  (Fig. 3, comparator 64, Col. 4, lines 63-67, Col. 5, lines 1-15, “the comparator compares a sector to be modified or accessed by the host with those sectors to which information has been previously written”).

As per claim 6, Estakhri discloses the system of Claim 5, wherein the system determines and identifies the corrupted OTP content at the address by detecting the content of the non-volatile OTP memory device at the address mismatches the corresponding content of the field update (Col. 4, lines 15-33, “the controller compares the sectors to be programmed (or written) to that which is actually stored in the media and identifies the byte which is modified within the sector to be written “, wherein modified sector contents is interpreted as mismatch in contents as claimed).

As per claim 7, Estakhri discloses the system of Claim 6,Atty Docket: P3584US0013 wherein when the system detects the mismatching content of the non-volatile OTP memory device at the address has an unprogrammed OTP value, the system resumes programming the field update at the address without storing the correction information in the non-volatile OTP memory device (Col. 4, lines 15-33, “the controller compares the sectors to be programmed (or written) to that which is actually stored in the media and identifies the byte which is modified within the sector to be written “).


As per claim 8, Estakhri discloses an apparatus, comprising: 
a one-time programmable (OTP) memory (Fig. 7, OTP 506-508);
a controller for controlling programming of the OTP memory (Fig. 3, controller 54); 
word repair registers loadable with data and mappable to an address of the OTP memory (Fig. 3, Col. 4, lines 42-62); and 
wherein the controller is configured to: 
detect that a previous attempt to program a memory region of the OTP memory was interrupted (Fig. 6, Col. 5, lines 64-67, Col. 6, lines 1-10, detection of corrupt sector in OTP is interpreted as prior programming attempt of the non-volatile OTP memory device as claimed); 
resume programming the OTP memory at an address where the previous programming attempt was interrupted leaving a word at the address partially programmed; and (Fig. 6, Col. 5, lines 64-67, Col. 6, lines 1-10, In the event of a power failure, some of the data stored within certain locations of the one-time programmable nonvolatile memory may be corrupted.”, wherein the corrupted word at address is interpreted as partially programmed as claimed);
load the word repair registers with correct data for the address and map the word repair registers to the address of the OTP memory that has been partially programmed due to interruption (Col. 5, lines 53-63, “a defective sector/block can point to a spare location where it is replaced by the spare location. This requires that the defective sector/block have enough usable bytes where the location of the redirected sector can be saved.”, wherein storing the pointer to new/spare location for correct data is considered as correct information, “Upon power restoration, the system needs to recognize the occurrence of a power failure so that a file that includes corrupted data will be identified as an invalid file and following files will be stored at a valid location not adversely affected by power failures.”).

As per claim 9, Estakhri discloses a method, comprising: 
receiving, from a host, content to be programmed to a device having a one-time programmable (OTP) memory (Fig. 3, “The host 52 commands the controller device 54, via the data bus 56, to store pictures or files within a media or one-time-programmable nonvolatile memory and later may request to read such information again through the data bus 56.”); 
detecting that the OTP memory has already been previously programmed (Fig. 6, Col. 5, lines 64-67, Col. 6, lines 1-10, detection of corrupt sector in OTP is interpreted as prior programming attempt of the non-volatile OTP memory device as claimed); 
determining whether a word of the content to be programmed at a first location of the OTP memory does not match a corresponding word currently in the first location (Col. 4, lines 15-33, “the controller compares the sectors to be programmed (or written) to that which is actually stored in the media and identifies the byte which is modified within the sector to be written “, wherein modified sector contents is interpreted as mismatch in contents as claimed);
programming, selectively based on said determining, correction information to a second location of the OTP memory different from the first location, wherein the correction information includes the word of the content to be programmed and an address of the first location (Col. 5, lines 53-63, “a defective sector/block can point to a spare location where it is replaced by the spare location. This requires that the defective sector/block have enough usable bytes where the location of the redirected sector can be saved.”, wherein identifying defective sector as claimed, storing the pointer to new/spare location is considered as correct information, free data sectors of OTP (shown in Fig. 2) is interpreted as second location); Atty Docket: P3584US0014 
detecting, subsequent to said programming, a request to read an address of the OTP memory that matches the address included in the correction information; and (Fig. 8, step 514, Col. 7, lines 29-45, wherein subsequent read on an address of the OTP memory that matches the address included in the correction information as claimed);
returning, to the read request, the word included in the correction information from the second location as a substitute for the word currently in the first location (wherein free data sectors of OTP (shown in Fig. 2) is interpreted as second location as a substitute for the word currently stored in first location (Corrupted OTP sector)).

As per claim 10, Estakhri discloses the method of Claim 9, further comprising: programming to the OTP memory at locations sequential to the first location a remainder of the content after the non-matching word, after said programming the correction information to the second location (Col. 3, lines 18-38, “The FAT 1 and 2 each include one entry per cluster. Within each entry in the FAT, there is stored a link value pointing to the next location within the cluster in which data is located”, Col. 6, lines 21-23, “If the particular sector has been determined to be corrupted, the next sector is read”).

As per claim 11, Estakhri discloses the method of Claim 9, further comprising: when the first location has an unprogrammed value, programming to the OTP memory at locations beginning at the first location a remainder of the content at the non- matching word rather than said programming the correction information  (Col. 5, lines 53-63, “a defective sector/block can point to a spare location where it is replaced by the spare location. This requires that the defective sector/block have enough usable bytes where the location of the redirected sector can be saved.”, wherein unprogrammed value is interpreted as spared location to program the modified (non-matching word)).


As per claim 14, Estakhri discloses the method of Claim 9, wherein the second location is in a pre-defined location within the OTP memory (Fig. 2, free data sectors of OTP (shown in Fig. 2) is interpreted as second location).

As per claim 16, Estakhri discloses the method of Claim 9, further comprising: when the word of the content to be programmed at the first location does not match the corresponding word currently in the first location: altering the content of the first location of the OTP memory to guarantee a detectible error condition on subsequent reads of the first location (Col. 5, lines 64-67, Col. 1-5, “In the event of a power failure, some of the data stored within certain locations of the one-time programmable nonvolatile memory may be corrupted. Upon power restoration, the system needs to recognize the occurrence of a power failure so that a file that includes corrupted data will be identified as an invalid file and following files will be stored at a valid location not adversely affected by power failures.”).


As per claim 18, Estakhri discloses the method of Claim 16, further comprising: 
detecting, by the OTP memory in response to the read request, the error condition (Col. 5, lines 53-63, wherein identifying defective sector as claimed, storing the pointer to new/spare location is considered as correct information); 
interrupting a processor of the device in response to said detecting; and wherein said returning, to the read request, the word included in the correction information from the second location as the substitute for the word currently in the first location comprises the processor executing code in response to said interrupting to (Col. 5, lines 53-63, “a defective sector/block can point to a spare location where it is replaced by the spare location. This requires that the defective sector/block have enough usable bytes where the location of the redirected sector can be saved.”, wherein identifying defective sector as claimed, storing the pointer to new/spare location is considered as correct information); 
detect a match of the read request address with the correction information address at the second location and in response provide the correction information word from the second location to the read request (Fig. 3, Col. 4, lines 63-67, Col. 5, lines 1-15, “the comparator compares a sector to be modified or accessed by the host with those sectors to which information has been previously written. This is performed by a comparison operation by the comparator 64 between the contents of the buffer 60 and the contents of the buffer 66. In fact, this comparison operation is performed on a bit-by-bit, byte-by-byte or word-by-word basis and only those bits, bytes or words, which need to be modified due to the soon-to-be stored information, are modified. This is referred to as partial programming since only a bit, byte or word is modified rather than an entire sector.”).  
 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 12-13, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Estakhri in view of Chung (US 2014/0071726).


As per claim 12, Estakhri discloses the method of Claim 9, further comprising: reporting a failure to the host when a location sequential to the first location does not have an unprogrammed value;

However, Chung discloses reporting a failure to the host when a location sequential to the first location does not have an unprogrammed value (Fig. 6, step 520, step 580, [0051], “The procedure starts at 510 to generate a next entry pointer by using valid bits in a OTP valid memory. Then, check if the next entry pointer is out of the memory capacity in step 520. If so, output an error signal in step 580 and stop in step 599. “); 

Therefore it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Chung’s validity checking method in OTP memory of the system into Estakhri’s file management of one-time-programmable nonvolatile memory devices because one of the ordinary skill in the art would have been motivated to achieve low cost, high data utilization and efficient OTP memories.



As per claim 13, Estakhri does not specifically discloses the method of Claim 9, wherein the correction information further includes validity indicator;

However, Chung discloses the correction information further includes validity indicator (Fig. 3(a), valid bit stored in valid bit memory 32, [0037], “The OTP valid-bit memory 32 has a plurality of entries that can be programmed only once to indicate the validity of the entries.”);
Therefore it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Chung’s validity checking method in OTP memory of the system into Estakhri’s file management of one-time-programmable nonvolatile memory devices because one of the ordinary skill in the art would have been motivated to store valid bits to indicate validity of each entry.

As per claim 19, Estakhri does not specifically discloses the method of Claim 9, further comprising: reporting a failure to the host when a reserved region of the OTP for writing correction information has been consumed;

However, Chung discloses reporting a failure to the host when a reserved region of the OTP for writing correction information has been consumed (Fig. 6, step 520, step 580, [0051], “The procedure starts at 510 to generate a next entry pointer by using valid bits in a OTP valid memory. Then, check if the next entry pointer is out of the memory capacity in step 520. If so, output an error signal in step 580 and stop in step 599. “); 

Therefore it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Chung’s validity checking method in OTP memory of the system into Estakhri’s file management of one-time-programmable nonvolatile memory devices because one of the ordinary skill in the art would have been motivated to achieve low cost, high data utilization and efficient OTP memories.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.

Reference Lin teaches a method for controlling programming and reading operations of a plurality of one-time programmable (OTP) memory blocks includes (a) selecting an un-programmed OTP memory block from the OTP memory blocks according to status of the OTP memory blocks recorded In a memory element, (b) programming the selected OTP memory block, and (c) updating the status of the OTP memory blocks recorded in the memory element so as to record that the selected OTP memory block is programmed.
Reference Chen teaches a  method of programming data stored in a memory, which comprises a number of user-defined blocks, a number of manufacture-defined blocks, and an information block, includes the following steps. A programming address pointing to a user-defined block in the memory and programming data is obtained.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMINI B PATEL whose telephone number is (571)270-3902.  The examiner can normally be reached on M-F 8-4:30.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAMINI B PATEL/Primary Examiner, Art Unit 2114